DETAILED ACTION
                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lam P. Doan on Mar. 31, 2020.
The application has been amended as follows:
1.	(Currently Amended) A method for device migration in a unified endpoint management system (“UEMS”), comprising:
establishing a direct connection at a first user device with a second user device;
receiving device migration user credentials at the second user device, the migration user credentials being based on user input provided at the first user device;
authenticating the migration by comparing user input at the second user device to the device migration user credentials;
identifying, to the first user device, the operating system running on the second user device;
receiving a migration data file at the second user device, the migration data file originating from the first user device; and
initiating a device migration at the second user device using the migration data file,
wherein the first user device prompts the user to choose between at least:
migrating to the second user device and keeping the first user device enrolled the UEMS; and 
migrating to the second user device and unenrolling the first user device from the UEMS, wherein selection of unenrolling the first user device causes the first user device to erase all data files and applications associated with the UEMS.
2.	(Original) The method of claim 1, wherein in an instance where the first and second user devices are running the same operating system, the method further comprises:
verifying the integrity of the migration data file;
applying user profile settings and policies at the second user device;
retrieving, at the second user device, a software package from the migration data file;
installing, at the second user device, a software application using the software package; 
copying, at the second user device, data files from the migration data file using the same file structure as the first user device; and
notifying a UEMS management server of the migration.
3.	(Original) The method of claim 2, wherein the software application, files, and policies are managed by the UEMS.
4.	(Original) The method of claim 2, wherein the integrity of the migration data file is verified using an encryption key, a hash, or a cryptographic hash.
5.	(Original) The method of claim 1, wherein in an instance where the first and second user devices are running different operating systems: 
the migration data file omits at least one application that is managed on the first device as part of the UEMS; 
the device migration comprises installing policies and files from the migration data file at the second user device; and
the installed files use the same file structure as the first user device.
6.	(Cancelled).
7.	(Original) The method of claim 1, wherein the device to device migration is managed by a portal application installed on each of the first and second user devices.
8. 	(Currently Amended) A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for device migration in a unified endpoint management system (“UEMS”), the stages comprising:
establishing a direct connection at a first user device with a second user device;
receiving device migration user credentials at the second user device, the migration user credentials being based on user input provided at the first user device;
authenticating the migration by comparing user input at the second user device to the device migration user credentials;
identifying, to the first user device, the operating system running on the second user device;
receiving a migration data file at the second user device, the migration data file originating from the first user device; and
initiating a device migration at the second user device using the migration data file,
wherein the first user device prompts the user to choose between at least:
migrating to the second user device and keeping the first user device enrolled the UEMS; and 
migrating to the second user device and unenrolling the first user device from the UEMS, wherein selection of unenrolling the first user device causes the first user device to erase all data files and applications associated with the UEMS.
9.	(Original) The non-transitory, computer-readable medium of claim 8, wherein in an instance where the first and second user devices are running the same operating system, the method further comprises:
verifying the integrity of the migration data file;
applying user profile settings and policies at the second user device;
retrieving, at the second user device, a software package from the migration data file;
installing, at the second user device, a software application using the software package; 
copying, at the second user device, data files from the migration data file using the same file structure as the first user device; and
notifying a UEMS management server of the migration.
10.	(Original) The non-transitory, computer-readable medium of claim 9, wherein the software application, files, and policies are managed by the UEMS.
11.	(Original) The non-transitory, computer-readable medium of claim 9, wherein the integrity of the migration data file is verified using an encryption key, a hash, or a cryptographic hash.
12.	(Original) The non-transitory, computer-readable medium of claim 8, wherein in an instance where the first and second user devices are running different operating systems:
the migration data file omits at least one application that is managed on the first device as part of the UEMS;
the device migration comprises installing policies and files from the migration data file at the second user device; and 
the installed files use the same file structure as the first user device.
13.	(Cancelled).
14.	(Original) The non-transitory, computer-readable medium of claim 8, wherein the device to device migration is managed by a portal application installed on each of the first and second user devices.
15.	(Currently Amended) A system for device migration in a unified endpoint management system (“UEMS”), comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions; and
a computing device including a hardware-based processor that executes the instructions to carry out stages comprising:
establishing a direct connection at a first user device with a second user device;
receiving device migration user credentials at the second user device, the migration user credentials being based on user input provided at the first user device;
authenticating the migration by comparing user input at the second user device to the device migration user credentials;
identifying, to the first user device, the operating system running on the second user device;
receiving a migration data file at the second user device, the migration data file originating from the first user device; and
initiating a device migration at the second user device using the migration data file,
wherein the first user device prompts the user to choose between at least:
migrating to the second user device and keeping the first user device enrolled the UEMS; and 
migrating to the second user device and unenrolling the first user device from the UEMS, wherein selection of unenrolling the first user device causes the first user device to erase all data files and applications associated with the UEMS.
16.	(Original) The system of claim 15, wherein in an instance where the first and second user devices are running the same operating system, the method further comprises:
verifying the integrity of the migration data file;
applying user profile settings and policies at the second user device;
retrieving, at the second user device, a software package from the migration data file;
installing, at the second user device, a software application using the software package; 
copying, at the second user device, data files from the migration data file using the same file structure as the first user device; and
notifying a UEMS management server of the migration.
17.	(Original) The system of claim 16, wherein the software application, files, and policies are managed by the UEMS.
18.	(Original) The system of claim 16, computer-readable medium of claim 8, wherein the integrity of the migration data file is verified using an encryption key, a hash, or a cryptographic hash.
19.	(Original) The system of claim 15, wherein in the instance where the first and second user devices are running different operating systems:
the migration data file omits at least one application that is managed on the first device as part of the UEMS; 
the device migration comprises installing policies and files from the migration data file at the second user device; and
the installed files use the same file structure as the first user device.
20.	(Cancelled).


                                               REASONS FOR ALLOWANCE

1.	Claims 1-5, 7-12, 14-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  05/11/2022 regarding claims 1-5, 7-12, 14-19  have been considered and are persuasive.  The prior art does not disclose ”receiving a migration data file at the second user device, the migration data file originating from the first user device; and initiating a device migration at the second user device using the migration data file, wherein the first user device prompts the user to choose between at least: migrating to the second user device and keeping the first user device enrolled the UEMS; and  migrating to the second user device and unenrolling the first user device from the UEMS, wherein selection of unenrolling the first user device causes the first user device to erase all data files and applications associated with the UEMS”, as required by claim 1 and a similar to the limitations of claims 8 and 15.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 8 and 15 are allowed.  Dependent claims 2-5, 7, 9-12, 14, 16-19 are allowed at least by virtue of their dependency from claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                            Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 28, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153